 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

 

This Settlement Agreement and Release of Claims (the “Agreement”) is entered
into as of the Effective Date by and among Symantec Corporation (“Plaintiff”),
on the one hand, and Marathon Patent Group, Inc. and Clouding Corp. (together,
“Defendants”), on the other hand.

 

RECITALS

 

WHEREAS, Plaintiff filed case number BC640931 in the Superior Court of
California for the County of Los Angeles (the “Los Angeles Action”);

 

WHEREAS, the original defendants in the Los Angeles Action included Defendants,
as well as IP Navigation Group, LLC, Clouding IP, LLC, William J. Carter, and
Erich Spangenberg (collectively, IP Navigation Group, LLC, Clouding IP, LLC,
William J. Carter, and Erich Spangenberg are referred to herein as the “Other
Defendants”);

 

WHEREAS, the Other Defendants were dismissed from the Los Angeles Action on the
basis of a forum selection agreement that purportedly required Plaintiff to
bring its claims against the Other Defendants in a Delaware court;

 

WHEREAS, Plaintiff thereafter filed case number 17-cv-01873-GMS in the United
States District Court for the District of Delaware (the “Delaware Action”),
naming IP Navigation Group, LLC and Erich Spangenberg as defendants;

 

WHEREAS, Defendants dispute the validity of the claims asserted in the Los
Angeles Action and Plaintiff disputes the defenses asserted in the Los Angeles
Action;

 

WHEREAS, the Parties now desire to settle, compromise and conclude their
disputes and to dismiss both the Los Angeles Action and the Delaware Action in
their entirety, each with prejudice;

 

NOW, THEREFORE, the Parties agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
meanings stated:

 

1.1. The “Clouding Releasees” shall mean and include (a) Clouding Corp.,
including its predecessors and successors, (b) all past, present and future
parents, subsidiaries, and related and affiliated entities of Clouding Corp.,
and (c) Merrick D. Okamoto, Francis Knuettel II, Douglas B. Croxall, and all
other past, present and future shareholders, members, partners, co-venturers,
managers, investors, lenders, guarantors, indemnitors, assignors, assignees,
directors, officers, employees, associates, attorneys, advisors, accountants,
consultants, agents and representatives of Clouding Corp. and of its parent,
subsidiary, related and affiliated entities.

 

1.2. The “Effective Date” shall mean the date that this Agreement is fully
executed by the Parties hereto, as reflected by the last date of the signatures
set forth below.

 

 

 

 

1.3. The “Marathon Releasees” shall mean and include (a) Marathon Patent Group,
Inc., including its predecessors and successors, (b) all past, present and
future parents, subsidiaries, and related and affiliated entities of Marathon
Patent Group, Inc., and (c) Merrick D. Okamoto, Francis Knuettel II, Douglas B.
Croxall, and all other past, present and future shareholders, members, partners,
co-venturers, managers, investors, lenders, guarantors, indemnitors, assignors,
assignees, directors, officers, employees, associates, attorneys, advisors,
accountants, consultants, agents and representatives of Marathon Patent Group,
Inc., and of its parent, subsidiary, related and affiliated entities.

 

1.4. The “Other Defendant Releasees” shall mean and include (a) IP Navigation
Group, LLC, Clouding IP, LLC (f/k/a Stec IP, LLC), including their predecessors
and successors, (b) Erich Spangenberg and William J. Carter, as well as each of
their respective trusts, trustees, heirs, beneficiaries, personal
representatives, attorneys, and spouses, (c) all past, present and future
parents, subsidiaries, and related and affiliated entities of IP Navigation
Group, LLC and of Clouding IP, LLC (f/k/a Stec IP, LLC), (d) the past, present
and future shareholders, members, partners, co-venturers, managers, investors,
lenders, guarantors, indemnitors, assignors, assignees, directors, officers,
employees, associates, advisors, attorneys, accountants, consultants, agents and
representatives of IP Navigation Group, LLC, and of Clouding IP, LLC (f/k/a Stec
IP, LLC), and of its or their parent, subsidiary, related and affiliated
entities, and (e) all other Persons who were or could have been named or
identified as defendants, co-conspirators, co-obligors or joint tortfeasors in
relation to Symantec’s claims asserted in the Los Angeles Action and/or the
Delaware Action.

 

1.5. The “Parties” shall mean Symantec Corporation, Clouding Corp., and Marathon
Patent Group, Inc., collectively.

 

1.6. “Person” shall mean an individual or entity.

 

1.7. “Party” shall mean any of Symantec Corporation, Clouding Corp., or Marathon
Patent Group, Inc.

 

1.8. “Symantec” shall mean and include (a) Symantec Corporation, including its
predecessors and successors, (b) all past, present and future parents,
subsidiaries, and related and affiliated entities of Symantec Corporation,
including, but not limited to, Symantec International, and (c) the past, present
and future shareholders, members, partners, co-venturers, managers, guarantors,
indemnitors, assignors, assignees, investors, lenders, directors, officers,
employees, associates, attorneys, accountants, advisors, consultants, agents and
representatives of Symantec Corporation and of its parent, subsidiary, related
and affiliated entities.

 

2. No admission of liability. This Agreement is entered into for purposes of
settlement and compromise only, and each Party hereby expressly acknowledges and
agrees that the other Parties hereto have not admitted, and by execution and
performance of this Agreement do not admit, any liability or obligation to any
of the other Parties, except for the obligations created by this Agreement.
Nothing contained in this Agreement shall be construed as such an admission by
any Party, and this Agreement, its terms, and the negotiations preceding it, are
entitled to all applicable evidentiary privileges and protections concerning
settlement discussions and of offers of compromise including, but not limited
to, the protections of California Evidence Code § 1152 and Rule 408 of the
Federal Rules of Evidence.

 

-2-

 

 

3. Release of claims by Symantec against the Marathon Releasees and the Clouding
Releasees. In exchange for the consideration described herein, Symantec, on
behalf of itself and any other Person that might claim by, through or on behalf
of it, knowingly, voluntarily, fully, finally, irrevocably and forever releases
and discharges the Marathon Releasees and the Clouding Releasees from any and
all claims, counterclaims, crossclaims, grievances, disputes, controversies,
violations, losses, debts, charges, causes of action, requests for relief,
suits, demands, judgments, costs, and liabilities of every nature, kind,
character or description whatsoever, both legal and equitable, known or unknown,
foreseen or unforeseen, suspected or unsuspected, vested or unvested, absolute
or contingent, that Symantec held, holds or may hold against the Marathon
Releasees and/or the Clouding Releasees, or any of them, at any time from the
beginning of time through the Effective Date of this Agreement, all claims or
causes of action based upon, related to, or arising from the allegations that
were made, or could have been made, with respect to the subject matter of the
pleadings filed in the Los Angeles Action and the Delaware Action, including,
without limitation, any and all claims or rights to receive any payments or
other consideration pursuant to the Patent Purchase Agreement between Symantec
Corporation, Symantec International and Stec IP, LLC dated February 28, 2012,
the Amended and Restated Patent Purchase Agreement between Symantec Corporation,
Symantec International, and Clouding IP, LLC (f/k/a Stec IP, LLC) dated August
11, 2014, or the Patent Purchase Agreement between Marathon Patent Group, Inc.,
Clouding Corp. and Clouding IP, LLC (f/k/a Stec IP, LLC) dated August 29, 2014.
Symantec represents that it is presently unaware of any facts that cause it to
believe that it may hold a valid legal claim or cause of action against any of
the Marathon Releasees or the Clouding Releasees other than those claims or
causes of action that it asserted in the pleadings filed in the Los Angeles
Action and, in addition to the dismissal with prejudice of the Los Angeles
Action and the Delaware Action, Symantec covenants not to bring, prosecute or
join in any suit or legal action against the Marathon Releasees and Clouding
Releasees, or any of them, based on any of the claims or causes of action
encompassed by this release.

 

4. Release of claims by Symantec against the Other Defendant Releasees. In
exchange for the consideration described herein, Symantec, on behalf of itself
and any other Person that might claim by, through or on behalf of it, knowingly,
voluntarily, fully, finally, irrevocably and forever releases and discharges the
Other Defendant Releasees from any and all claims, counterclaims, crossclaims,
grievances, disputes, controversies, violations, losses, debts, charges, causes
of action, requests for relief, suits, demands, judgments, costs, and
liabilities of every nature, kind, character or description whatsoever, both
legal and equitable, known or unknown, foreseen or unforeseen, suspected or
unsuspected, vested or unvested, absolute or contingent, that Symantec held,
holds or may hold against the Other Defendant Releasees, or any of them, at any
time from the beginning of time through the Effective Date of this Agreement,
all claims or causes of action based upon, related to, or arising from the
allegations that were made, or could have been made, with respect to the subject
matter of the pleadings filed in the Los Angeles Action and the Delaware Action,
including, without limitation, any and all claims or rights to receive any
payments or other consideration pursuant to the Patent Purchase Agreement
between Symantec Corporation, Symantec International and Stec IP, LLC dated
February 28, 2012, the Amended and Restated Patent Purchase Agreement between
Symantec Corporation, Symantec International, and Clouding IP, LLC (f/k/a Stec
IP, LLC) dated August 11, 2014. Symantec represents that it is presently unaware
of any facts that cause it to believe that it may hold a valid legal claim or
cause of action against any of the Other Defendant Releasees other than those
claims or causes of action that it asserted in the pleadings filed in the Los
Angeles Action and/or the Delaware Action and, in addition to the dismissal with
prejudice of the Los Angeles Action and the Delaware Action, Symantec covenants
not to bring, prosecute or join in any suit or legal action against the Other
Defendant Releasees, or any of them, based on any of the claims or causes of
action encompassed by this release. For sake of clarity, nothing in this
Agreement is intended to or shall have the effect of releasing or discharging
any claims or causes of action that any of the Marathon Releasees or the
Clouding Releasees might possess against any of the Other Defendant Releasees
including, without limitation, claims for contribution or indemnity.

 

-3-

 

 

5. Application of releases to unknown claims; Civil Code section 1542. Except as
expressly provided herein, Symantec understands and intends that the claims,
charges and causes of action released in Sections 3 and 4 herein include all
legal, contractual, statutory and equitable claims, charges and causes of action
held by it against the Marathon Releasees, the Clouding Releasees, and the Other
Defendant Releasees, regardless of whether those claims, charges and causes of
action are presently known or anticipated. Symantec hereby waives all rights to
which it may be entitled pursuant to California Civil Code section 1542 and all
other rules and laws of similar purpose or effect. California Civil Code section
1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

6. Payment by Marathon. Within fifteen (15) days of the Effective Date, Marathon
Patent Group, Inc. shall pay the sum of ____________ to Symantec Corporation
(the “Cash Consideration”). Such payment shall be made by electronic funds
transfer using the below instructions:

 

PREMIER BUSINESS BANK INSTRUCTIONS FOR INCOMING WIRES (US ONLY)     ABA/ROUTING
122044371     RECEIVER BANK: PREMIER BUSINESS BANK   700 S. FLOWER STREET, SUITE
2000   LOS ANGELES, CA 90017     BENEFICIARY ACCT#     BENEFICIARY NAME: LTL
ATTORNEYS LLP - CLIENT TRUST ACCOUNT   300 S. Grand Avenue, 14th Floor   Los
Angeles, CA 90071

 

-4-

 

 

With its payment, Marathon Patent Group, Inc. shall include the following
notation: “Symantec-Marathon Patent Group Legal Settlement.”

 

7. Dismissal of claims. Within five (5) court days of payment of the Cash
Consideration described above, Symantec shall cause the dismissal with prejudice
the entirety of the Los Angeles Action and of the Delaware Action, and any and
all claims, actions, proceedings, lawsuits, and causes of action Symantec has
filed against any of the Marathon Releasees, the Clouding Releasees, and/or any
of the Other Defendant Releasees. The Cash Consideration shall be held in, and
may not be transferred or disbursed from, the LTL Attorneys LLP Client Trust
Account until Defendants’ counsel acknowledges receipt of written notice
evidencing (e.g., via conformed copies of orders and/or true copies of docket
reports reflecting) entry by the relevant courts of the dismissal with prejudice
of the Los Angeles Action and of the Delaware Action, in their entirety, such
acknowledgement not to be unreasonably withheld.

 

8. Covenant not to sue for patent infringement. In exchange for the
consideration described herein, Marathon Patent Group, Inc., on behalf of itself
and its Affiliates, covenants that Marathon Patent Group, Inc. and its
Affiliates will not initiate or continue any judicial or administrative
proceeding (e.g., before the U.S. International Trade Commission) anywhere in
the world against Symantec Corporation, its Affiliates, or any of its or their
Suppliers, Distributors or Customers, based upon any claim that the manufacture,
use, sale, license, distribution, offer for sale, offer for license, import,
export, or other exploitation of a Symantec Product constitutes infringement
(including direct, contributory or inducement of infringement) of any patent.
This covenant is irrevocable and non-terminable.

 

8.1. Solely for purposes of this provision, “Affiliate” means, with respect to a
Party, any Person that directly or indirectly, as of the Effective Date or at
any time thereafter, Controls, is Controlled by, or is under common Control
with, such Party. For purposes of this provision, “Control” shall mean: (a)
ownership or control, directly or indirectly, presently held or acquired in the
future, of (1) fifty percent (50%) or more of the outstanding voting shares of
such an entity, (2) fifty percent (50%) or more of the total combined voting
power entitled to elect or appoint directors or persons performing similar
functions for such an entity; (b) in the case of a non-corporate entity, the
interest in such non-corporate entity giving the power to direct or cause the
direction of the management or policies of such non-corporate entity; (c) the
right under contract or other arrangement to direct or cause the direction of
the management or policies of such entity; or (d) the right to share, directly
or indirectly, in the proceeds or recovery from any claim against Symantec
Corporation, its Affiliates, or any of its or their Suppliers, Distributors or
Customers, that the manufacture, use, sale, license, distribution, offer for
sale, offer for license, import, export, or other exploitation of a Symantec
Product constitutes infringement (including direct, contributory or inducement
of infringement) of any patent. A Person’s status as an Affiliate shall
terminate when such Control no longer exists.

 

-5-

 

 

8.2. For purposes of this provision, “Customer” means a Person that uses,
purchases, or acquires a license to use, a Symantec Product.

 

8.3. For purposes of this provision, “Distributor” means a Person that sells,
offers for sale, licenses, offers for license or distributes a Symantec Product.

 

8.4. For purposes of this provision, “Supplier” means a Person that makes or
supplies a Symantec Product.

 

8.5. For purposes of this provision, “Symantec Product” means any product,
portion of a product, service, portion of a service, or combination with one or
more other products, portions of a product, services, or portions of a service
made, used, sold, distributed, licensed or offered for sale or license by or for
Symantec Corporation or any Symantec Affiliate now or in the future.

 

9. Due consideration of Agreement. Each of the Parties represents and agrees
that:

 

  (a) it has had the opportunity to consider this Agreement for a reasonable
time before signing it;         (b) it has had a reasonable opportunity to
consult an attorney before signing this Agreement;         (c) it has read this
Agreement in full and understands all of the terms and conditions set forth
herein; and         (d) it knowingly and voluntarily agrees to all of the terms
and conditions set forth herein and intends to be legally bound by them.

 

10. Confidentiality of Agreement. All information provided pursuant to this
Agreement, including without limitation, the facts and circumstances underlying
the dispute, the terms of this Agreement, and the negotiations leading to this
Agreement shall be regarded as confidential information (“Confidential
Information”). The Parties agree that, other than as required by law or
expressly permitted by this Agreement, they shall not disclose any Confidential
Information to any third party and shall use the Confidential Information only
for the purposes set forth herein. Either Party may disclose the terms and
existence of this Agreement to its accountants, attorneys, bankers, investors,
prospective investors, and the Other Defendant Releasees provided above
(collectively, the “Permitted Third Parties”) as reasonably necessary, provided
that any such Permitted Third Party is bound to confidentiality obligations that
are at least as restrictive as the terms of this confidentiality provision in
this Agreement. Either Party may disclose the terms and existence of this
Agreement in response to any valid subpoena or request from a governmental
authority, so long as such disclosure is subject to the most restrictive
confidentiality provisions reasonably available under the circumstances.
Notwithstanding the confidentiality obligations in this Agreement, each Party
acknowledges and agrees that the other Party may comply with its securities
disclosure obligations by referencing or disclosing only those portions of this
Agreement as required to be filed with the Securities and Exchange Commission,
or any other filings, reports or disclosures that may be required under
applicable laws and regulations (each such disclosure as to this Agreement or
any of its Exhibits, a “Securities Disclosure”). In making a Securities
Disclosure, each Party agrees to act in good faith to maintain the
confidentiality of this Agreement and all of its contents to the greatest extent
reasonably possible, consistent with all legal and regulatory obligations.

 

-6-

 

 

11. Binding upon successors and assignees. The Parties agree that this Agreement
shall be binding upon their successors and assignees. Each represents that it
has not transferred to any person or entity any of the rights released or
transferred through this Agreement. The Other Defendant Releasees are intended
third party beneficiaries of this Agreement and no provision of this Agreement
may be amended or altered in any way that adversely impacts the rights or
benefits provided hereunder with respect to the Other Defendant Releasees.

 

12. Severability. If a court of competent jurisdiction declares or determines
that any provision of this Agreement is invalid, illegal or unenforceable, (a)
the invalid, illegal or unenforceable provision(s) shall be stricken from the
Agreement, (b) the Agreement shall be reformed to effectuate the stricken
provision(s) as closely as the law permits, and (c) the remaining provisions of
the Agreement shall continue in full force and effect.

 

13. Enforcement of Agreement. California Code of Civil Procedure section 664.6
provides as follows:

 

If parties to pending litigation stipulate, in a writing signed by the parties
outside the presence of the court or orally before the court, for settlement of
the case, or part thereof, the court, upon motion, may enter judgment pursuant
to the terms of the settlement. If requested by the parties, the court may
retain jurisdiction over the parties to enforce the settlement until performance
in full of the terms of the settlement.

 

Pursuant to California Code of Civil Procedure section 664.6, the Parties
stipulate, by executing this agreement, that the court may retain jurisdiction
over the Parties to enforce the terms of the settlement.

 

14. Remedies upon breach. Each Party, upon breach of this Agreement by another,
shall have the right to seek all necessary and proper relief, including, but not
limited to, specific performance, from a court of competent jurisdiction,
provided, however, that the Parties shall first attempt to resolve any dispute
between them through mediation before the Honorable Carla Woehrle (retired) or,
upon her unavailability, another neutral mediator. The Party or Parties
prevailing in any suit for breach of this Agreement shall be entitled to recover
reasonable costs and attorney fees.

 

15. Governing law. The laws of the State of California shall govern the
construction and enforcement of this Agreement, provided that the Agreement
shall be interpreted as though drafted jointly by the Parties. Any legal
proceeding arising from, based upon or relating to this Agreement shall be filed
in the Superior Court of the State of California, County of Los Angeles, and the
Parties each agree that such court shall have personal jurisdiction over them in
any such proceeding.

 

16. Costs and attorney fees. Each Party shall bear its own attorney fees and
costs in connection with this Agreement, the Los Angeles Action, and the
Delaware Action. No Party shall be entitled to recover attorney fees or costs or
any other money from another except as provided herein.

 

-7-

 

 

17. Entire Agreement; modification. This Agreement sets forth the entire
agreement between the Parties regarding the subject matter and supersedes all
prior agreements or understandings, both written and oral, between the Parties
regarding the subject matter of this Agreement. The Parties may modify this
Agreement only through a writing signed by each.

 

18. Counterparts. The Parties may execute this Agreement in counterparts which,
taken together, shall constitute one and the same Agreement, and a signature
transmitted by facsimile or other electronic means shall be deemed the
equivalent of an original signature.

 

19. Further assurances. The Parties agree to perform such actions, and to
execute such additional documents, if any, as may be necessary or appropriate to
effectuate the intent of this Agreement.

 

20. No reliance on representations by other Party or other Party’s
representatives. Other than as stated in this Agreement, the Parties agree and
represent that they have not relied and do not rely upon any representation or
statement regarding the subject matter or effect of this Agreement made by any
other Party to this Agreement or any other Party’s agents, attorneys or
representatives.

 

21. Construction. The captions and headings used in this Agreement are for
convenience of reference only and are not to be considered in construing the
Agreement. Unless the context of the Agreement clearly requires otherwise, as
used herein: (a) references to the plural include the singular, the singular the
plural, and the part the whole; (b) references to one gender include all
genders; (c) “and” and “or” each have the inclusive meaning frequently
identified with the phrase “and/or”; (d) “including” has the inclusive meaning
frequently identified with the phrase “including but not limited to” or
“including without limitation”; and (e) any reference to a statute, rule,
regulation or agreement, including this Agreement, shall be deemed to include
such statute, rule, regulation or agreement as it may be modified, varied,
amended or supplemented from time to time.

 

22. No assignment of claims. All Parties represent and warrant that they have
not assigned any claims to any third party.

 

23. Authority to enter into Agreement. Each Party represents and warrants to the
other Parties that it has the power and authority to enter into, execute,
deliver and perform this Agreement.

 

-8-

 

 

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement and
Release of Claims as of the Effective Date.

 

      Symantec Corporation         Date: March 8, 2018 By: /s/ Carrie Flynn    
 

Carrie Flynn

Senior Director, Legal

 

      Clouding Corp.         Date: March 8, 2018 By: /s/ Francis Knuettel II    
  Francis Knuettel II, CFO

 

      Marathon Patent Group, Inc.         Date: March 8, 2018 By: /s/ Merrick
Okamoto       Merrick Okamoto, Interim CEO and Executive Chairman

 

-9-

 